DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 30th, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Todorov (U.S. Publication 2016/0278754) in view of Pierce (U.S. Publication 2010/0250571).
Todorov discloses a device comprising a distractor (1), a plurality of tibial trial elements (604 and 606), and at least one sensor (130). The distractor includes a first member and a second member (12) configured to be positioned between two adjacent bones to be separated, such as a femur and a tibia. The first member includes a first side portion (22) configured to receive a first insert (42) and a second side portion (24) configured to receive a second insert (44), wherein the first member is capable of being moved relative to the second member to separate a first bone from a second bone. The first member is capable of moving in a first mode of operation, i.e. wherein the first side portion and the second side portion move equally relative to the second member, in a second mode of operation, i.e. wherein the first side portion and the second side portion move unequally relative to the second member, and in a third mode of operation, i.e. wherein the first side portion and the second side portion move independently relative to each other (page 12 paragraph 143 to page 14 paragraph 157). The plurality of tibial trial elements corresponds to a plurality of different sized surgical implants (page 8 paragraph 101), wherein the tibial trial elements are capable of being coupled to a second bone to determine implant suitability and wherein the tibial trial elements are capable of receiving at least one sensor/two sensors corresponding to the medial and lateral condyles (trial elements 606 are capable of having 1 or more sensors coupled to them or within them). The at least one sensor, such as a variable sensor, is configured to be received within the distractor and wirelessly transmit data between the at least one sensor and a computing device, such as a computer assisted surgery system, wherein the sensor is capable of recording a force magnitude (page 11 paragraph 134) to provide a linear relationship between an applied force and a sensor output signal. Todorov discloses the device being capable of recording a first distance between the first side portion and the second side portion and the second member (for example the system is capable of determining medial/lateral gap distances between the paddles and recording the data). Todorov discloses the device further comprising a baseplate (604 and 606) configured to be attached to a second bone, wherein the plurality of trial elements (602) are configured to be removably received in the baseplate attached to a second bone. Todorov discloses the invention as claimed except for the side portions being configured to receive sensors capable of being positioned in an intraarticular location. 
Pierce teaches a device comprising a first member (202) having a first side portion configured to receive a first insert including a first sensor (108) and a second side portion configured to receive a second insert including a second sensor (110), a second member (204), wherein the first and second side portions are configured such that the sensors are capable of being positioned in an intraarticular location between a tibia and a femur when received by the side portions and wherein the sensors are configured to record a magnitude of force and a pressure mapping, i.e. recording forces and pressures along the exposed surface of the sensors (see Pierce page 3 paragraph 45) in order to determine the proper alignment of a joint. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Todorov wherein the sensors are received within the first and second side portions of the first member, such that sensors are capable of being positioned in an intraarticular location between a tibia and a femur in view of Pierce in order to determine the proper alignment of a joint. 
The device of Todorov as modified by Pierce discloses a device comprising a distractor having a first member and a second member, a plurality of tibial trial elements, and a plurality of sensors, wherein the plurality of sensors are position within a plurality of inserts received by the first member and correspond to the medial condyle and lateral condyle, i.e. are positioned in an intraarticular location, wherein a proximal surface of the inserts/sensors (42 and 44) resembles a native articular surface and a distal surface of the inserts/sensors includes an oblong distal aspect (Todorov Figure 2A element 45) configured to be received in the distractor. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Todorov (U.S. Publication 2016/0278754) in view of Pierce (U.S. Publication 2010/0250571) further in view of Cinquin (U.S. Publication 2006/0149277).
The device of Todorov as modified by Pierce discloses the invention as claimed except for the sensors being Hall sensors. Cinquin teaches a device comprising a first member including a first side member and a second side member and a second member, wherein the side members further include Hall sensors and the second member includes a magnet in order to measure a distance between the side members and the second member (page paragraph 30). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Todorov as modified by Pierce wherein the side members include Hall sensors and the second member includes a magnet in view of Cinquin in order to measure the distance between the side members and the second member. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Todorov (U.S. Publication 2016/0278754) in view of Pierce (U.S. Publication 2010/0250571) further in view of Smith (U.S. Publication 2003/0187452).
The device of Todorov as modified by Pierce discloses the invention as claimed except for the first and second side portions being adjusted relative to the second member in a range of about 5mm to 19mm. Smith teaches a device comprising a first member having a first side member (24a) and a second side member (24b) and a second member (22), wherein the side members are independently adjustable relative to the second member in a range between 5mm and 19mm (page 4 paragraph 45). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Todorov wherein the side members are adjustable relative to the second member in a range between 5mm and 19mm in view of Smith, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ 233.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
The affidavit under 37 CFR 1.132 filed September 30th, 2022 is insufficient to overcome the rejection of claims 1-3, 5-10, 13, and 15-19 based upon 35 U.S.C. 103 as set forth in the last Office action because: The argument is not commensurate in scope with the claims. Therefore, the affidavit does not show that the objective evidence of nonobviousness is commensurate in scope with the claims and the argument does not show inoperability of the prior art. The affidavit discusses the same four arguments presented in the applicant’s response and will be discussed in more detail below.




Response to Arguments
Applicant's arguments filed September 30th, 2022 have been fully considered but they are not persuasive. First, the applicant’s affidavit filed on September 30th, 2022 is directed to the same arguments presented in the applicant’s response. Therefore, the examiner will respond to the four arguments presented in the two documents. First, the applicant’s argument that positioning the sensors in an intraarticular location rather than within the device because it would be more difficult to clean and sterilize is not persuasive. The argument is not commensurate in scope with the claims. Therefore, the affidavit does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. Furthermore, the argument does not show inoperability of the prior art. Second, the applicant’s argument that positioning the sensors in the intraarticular location rather than within the housing of the device would complicate the communicative coupling between the sensors and the motors is not persuasive. The sensors are currently coupled to the motors because the forces from the paddles are transferred bellow bodies and drive assembly to the sensors. The sensors being moved from the housing to the paddles no longer requires the sensors to be connected to the bellows and drive assemblies because the sensors would directly receive the force as it is applied to the paddles. Also, the argument is not commensurate in scope with the claims. Therefore, the affidavit does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. Furthermore, the argument does not show inoperability of the prior art. Third, the applicant’s argument that the sensors being placed in an intraarticular position rather than in the housing would cause issues in receiving sensor data during testing of the patient’s range of motion is not persuasive. Page 11 paragraph 134 of the Todorov reference states the electronic signal containing the data from the sensors may be transmitted wirelessly. Also, the argument is not commensurate in scope with the claims. Therefore, the affidavit does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. Furthermore, the argument does not show inoperability of the prior art. Fourth, the applicant’s argument that the sensors being placed in an intraarticular position rather than in the housing would cause issues in powering the sensors and adjusting power to the motors is not persuasive. As discussed above, the sensors may be wireless and therefore communication between the sensors and other portions of the device, such as the motors, can be done wirelessly as is known in the art. The Todorov reference does not disclose how the sensors are powered. However, the Pierce reference clearly teaches that the sensors can include power management circuitry and a power source, wherein the sensors communicate wirelessly to other portions of the device (see page 5 paragraph 57). Also, the argument is not commensurate in scope with the claims. Therefore, the affidavit does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. Furthermore, the argument does not show inoperability of the prior art.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775